Adams, J.
I concur in the result reached in this case, but not in the ground upon which it is reached. The general question decided by the majority, while it is the only question argued by counsel, does not, it appears to me, properly *257arise from tbe record, and conld not properly have been decided by the court below.
The appellants, in maintaining that the stock is- not liable to taxation, contend that it is not for the reason that the property of the corporation had been taxed to the corporation in Iowa, and that the taxation of the stock under the same sovereignty would be double taxation, and not allowable. The majority hold that such taxation would not be double taxation in such sense that it is not allowable. Upon this question I do not feel called upon to express any opinion. A part of the bridge is in the State of Illinois and not taxable in Iowa. Dunleith & Dubuque Bridge Co. v. Dubuque County, 55 Iowa, 564. It is true, one witness testified that “the taxes on the bridge had been assessed at Dubuque and paid in Dubuque county.” But I cannot presume that the witness meant that any more of the bridge was taxed at Dubuque than was taxable there. Besides, if taxes had been collected in Dubuque county upon Illinois property, it would be by reason of a mistake, which would be subject to rectification.
We have then a case where a portion only of the property of a corporation is shown to have been taxed to the corporation. This is not sufficient to justify us in holding that the stock is wholly exempt as appellants contend. The court below very properly held that the stock upon the showing made was not wholly exempt. ■ No mere reduction of assessment was asked, and no allusion appears to have been made to such a question. The ruling, then, could not properly have been different if it should be conceded that where all the property of an Iowa corporation is in Iowa and has been taxed in Iowa, the stock of such corporation would be exempt.